Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-12,14-15,18-20 pertains to Group I for continuing prosecution in the communication with the Office on 02/22/2022 is acknowledged.

Claim Rejections - 35 USC § 102

2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-5, 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu Chinese Patent CN106356472(A) thereafter Hu 472 ( Of record, Foreign Patent #2 in the IDS submitted by the Applicant on 10/14/2019).
	With regard to claim 1, Hu 472 discloses ( the abstract , Fig 1 through Fig 6 ,the specification of the invention ) a flexible display panel comprising an electroluminescent element, ( electroluminescent element 42, the flexible display panel comprising: a first flexible substrate;( first flexible substrate 10,  a first metal mesh on the first flexible substrate; ( first metal mesh layer 20) and a second flexible substrate on the first metal mesh.( second flexible base substrate 30).
 Evidently, Hu 472 also discloses the invention of claim 14. 
With regard to claim 2, Hu 472 discloses ( the abstract , Fig 1 through Fig 6 ,the specification of the invention ) a flexible display panel wherein the first metal mesh is between the first flexible substrate and the second flexible substrate.( Shown in Fig 1 and Fig 2)
With regard to claim 3,  Hu 472 discloses ( the abstract , Fig 1 through Fig 6 ,the specification of the invention ) a  flexible display panel, wherein an orthographic projection of the second flexible substrate on the first flexible substrate coincides with the first flexible substrate and overlaps an orthographic projection of the first metal mesh on the first flexible substrate. .( Shown in Fig 1 and Fig 2)
With regard to claim 5,  Hu 472 discloses ( the abstract , Fig 1 through Fig 6 ,the specification of the invention ) a  flexible display panel wherein the flexible display panel further comprises a thin film packaging layer on the electroluminescent element.( Fig 4, thin film packaging layer encapsulation layer 43)
With regard to claim 11, Hu 472 discloses ( the abstract , Fig 1 through Fig 6 ,the specification of the invention ) a  flexible display panel, wherein the packaging structure further comprises a driving circuit layer ( Fig 4, driving circuit layer TFT layer  41 between the second flexible substrate , second flexible substrate 30,  and the electroluminescent element. Electroluminescent 42)
With regard to claim 12,  Hu 472 discloses ( the abstract , Fig 1 through Fig 6 ,the specification of the invention ) a  flexible display panel, wherein the electroluminescent element
comprises an organic light emitting diode ( the abstract)
With regard to claim 18,   Hu 472 discloses ( the abstract , Fig 1 through Fig 6 ,the specification of the invention ) a flexible display panel, wherein the electroluminescent element is on the second flexible substrate.( Fig 4, display element 42, second flexible substrate 30)

                                           Claim Rejections - 35 USC § 103
 
4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	 Claim 4  is rejected under 35 U.S.C. 103(a) as being unpatentable Hu Chinese Patent CN106356472(A) thereafter Hu 472 ( Of record, Foreign Patent #2 in the IDS submitted by the Applicant on 10/14/2019).
	With regard to claim 4, claim 4 is obvious over Hu 472 for the following rationale:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
                                    ALLOWABLE SUBJECT MATTER

5. 	 Claims 6-10 ,19-20 are  objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claims 6-10 ,19-20  are considered allowable since prior arts of record fail  to teach or suggest the limitations:
--"wherein the thin film packaging layer comprises: a first packaging barrier layer on the electroluminescent element; a second metal mesh on the first packaging barrier layer; and a second packaging barrier layer on the second metal mesh. “--.
	In combination with all other limitation as recited in claim 6.

6.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

7.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

8.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION
:
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 to 6.30  US eastern Time . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897